DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  "that that" should read "that".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 8-11, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soeseno et al. (US 2021/0282720 A1) (hereinafter – Soeseno).

Regarding claim 1, Soeseno discloses A method for assessing a blood pressure of a user, comprising (Abstract and entire document):
obtaining photoplethysmogram (PPG)-related signals of the user (Para. [0018], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”);
inputting the PPG-related signals to layers of a deep-learning (DL) model (Para. [0018], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”),
wherein the layers exclude an output layer (Para. [0018], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”);
obtaining, from the layers of the DL model, features related to blood pressure (Para. [0018], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”);
inputting to a machine-learning (ML) model the obtained features (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.” See further para. [0019], “In another embodiment, steps S3-S6 in FIG. 2 will be performed to adjust the general blood pressure model into a specific blood pressure model according to the specific user's sensing data.” Following the steps of FIG. 2 a first data can be found with a first deep learning algorithm, and a second data set can be found, after the first data set, with a second machine learning model for example see para. [0021], “The general blood pressure model has the first parameter set and the loss function, wherein said first parameter set is a collection of network weights when the general blood pressure model is trained by the neural network, or said first parameter set is a collection of parameters of every term of the linear function when the general blood pressure model adopts linear regression. In an embodiment, the first blood pressure estimation is obtained by inputting the second physiologic data into the general blood pressure model, and the value of the first blood pressure estimation can be a value of systolic blood pressure or a value of diastolic blood pressure, depending on the first blood pressure data used in training previously.”),
wherein the ML model is different from the DL model (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.” See further para. [0019], “In another embodiment, steps S3-S6 in FIG. 2 will be performed to adjust the general blood pressure model into a specific blood pressure model according to the specific user's sensing data.” Following the steps of FIG. 2 a first data can be found with a first deep learning algorithm, and a second data set can be found, after the first data set, with a second machine learning model for example see para. [0021], “The general blood pressure model has the first parameter set and the loss function, wherein said first parameter set is a collection of network weights when the general blood pressure model is trained by the neural network, or said first parameter set is a collection of parameters of every term of the linear function when the general blood pressure model adopts linear regression. In an embodiment, the first blood pressure estimation is obtained by inputting the second physiologic data into the general blood pressure model, and the value of the first blood pressure estimation can be a value of systolic blood pressure or a value of diastolic blood pressure, depending on the first blood pressure data used in training previously.”); and
obtaining, as an output of the ML model, the blood pressure of the user (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.” See further para. [0019], “In another embodiment, steps S3-S6 in FIG. 2 will be performed to adjust the general blood pressure model into a specific blood pressure model according to the specific user's sensing data.” Following the steps of FIG. 2 a first data can be found with a first deep learning algorithm, and a second data set can be found, after the first data set, with a second machine learning model for example see para. [0021], “The general blood pressure model has the first parameter set and the loss function, wherein said first parameter set is a collection of network weights when the general blood pressure model is trained by the neural network, or said first parameter set is a collection of parameters of every term of the linear function when the general blood pressure model adopts linear regression. In an embodiment, the first blood pressure estimation is obtained by inputting the second physiologic data into the general blood pressure model, and the value of the first blood pressure estimation can be a value of systolic blood pressure or a value of diastolic blood pressure, depending on the first blood pressure data used in training previously.”).
Regarding claim 4, Soeseno discloses The method of claim 1, wherein the DL model is trained to obtain the blood pressure of the user (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).
Regarding claim 8, Soeseno discloses A device for assessing a physiological property of a user, comprising (Abstract and entire document):
 a sensor (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”); and
a processor configured to: acquire a signal from the sensor (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”);
obtain, using the signal, features related to the physiological property from a portion of a first machine learning (ML) model that is neural-network based ML model (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”),
wherein the first ML model is trained to estimate the physiological property (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”), and
wherein the portion does not include an output layer of the first ML model (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”); and
obtain, using the features related to the physiological property, an estimate of the physiological property of the user from a second ML that is not neural-network based (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.” See further para. [0019], “In another embodiment, steps S3-S6 in FIG. 2 will be performed to adjust the general blood pressure model into a specific blood pressure model according to the specific user's sensing data.” Following the steps of FIG. 2 a first data can be found with a first deep learning algorithm, and a second data set can be found, after the first data set, with a second machine learning model for example see para. [0021], “The general blood pressure model has the first parameter set and the loss function, wherein said first parameter set is a collection of network weights when the general blood pressure model is trained by the neural network, or said first parameter set is a collection of parameters of every term of the linear function when the general blood pressure model adopts linear regression. In an embodiment, the first blood pressure estimation is obtained by inputting the second physiologic data into the general blood pressure model, and the value of the first blood pressure estimation can be a value of systolic blood pressure or a value of diastolic blood pressure, depending on the first blood pressure data used in training previously.”).
Regarding claim 9, Soeseno discloses The device of claim 8, wherein the physiological property of the user is a blood pressure of the user, the sensor is a PPG sensor, and the signal is a PPG signal (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).
Regarding claim 10, Soeseno discloses The device of claim 8, wherein the physiological property of the user is a pulse transit time (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.”).
Regarding claim 11, Soeseno discloses The device of claim 9, wherein to obtain, using the signal, the features related to the physiological property comprises to: use the PPG signal to obtain the features related to the physiological property (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).
Regarding claim 16, Soeseno discloses The device of claim 8, wherein the first ML is convolutional neural network (CNN) and at least a subset of a feature-extraction portion of the CNN constitutes the portion of the first ML model (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).
Regarding claim 17, Soeseno discloses A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (Abstract and entire document):
obtaining sensor data (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”);
 obtaining, using the sensor data, features related to a physiological property of a user (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”),
wherein the features are obtained using a subset of a first machine learning (ML) model (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”), and
wherein the features are not the estimate of the physiological property (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”); and
obtaining the estimate of the physiological property from a second ML model using the features as input to the ML model (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.” See further para. [0019], “In another embodiment, steps S3-S6 in FIG. 2 will be performed to adjust the general blood pressure model into a specific blood pressure model according to the specific user's sensing data.” Following the steps of FIG. 2 a first data can be found with a first deep learning algorithm, and a second data set can be found, after the first data set, with a second machine learning model for example see para. [0021], “The general blood pressure model has the first parameter set and the loss function, wherein said first parameter set is a collection of network weights when the general blood pressure model is trained by the neural network, or said first parameter set is a collection of parameters of every term of the linear function when the general blood pressure model adopts linear regression. In an embodiment, the first blood pressure estimation is obtained by inputting the second physiologic data into the general blood pressure model, and the value of the first blood pressure estimation can be a value of systolic blood pressure or a value of diastolic blood pressure, depending on the first blood pressure data used in training previously.”),
wherein the second ML model is not a neural-network model (Para. [0016], “In another embodiment, the type of each of the plurality of first physiologic data is a pulse transit time (PTT), which is an interval time between a peak of the ECG signals and a peak of the PPG signals, and the general blood pressure model is a linear regression.”).
Regarding claim 19, Soeseno discloses The non-transitory computer-readable storage medium of claim 17, wherein the first ML model is at least one of a convolutional neural network or an autoencoder (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).
Regarding claim 20, Soeseno discloses The non-transitory computer-readable storage medium of claim 17, wherein the physiological property of the user is blood pressure of the user (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soeseno et al. (US 2021/0282720 A1) (hereinafter – Soeseno) in view of Howard et al. (US 2020/0107737 A1) (hereinafter – Howard).

Regarding claim 2, Soeseno discloses The method of claim 1, Soeseno fails to disclose wherein the PPG-related signals comprise: photoplethysmograph signals, velocity photoplethysmogram signals(VPG), and acceleration photoplethysmogram signals(APG).
However, in the same field of endeavor, Howard teaches wherein the PPG-related signals comprise: photoplethysmograph signals, velocity photoplethysmogram signals(VPG), and acceleration photoplethysmogram signals(APG) (Para. [0014], “The application software can display the received PPG signal in real time. The PPG signal is processed as 0.5 hz-8 hz bandpass filtering and then its derivative waveforms are acquired as the forward difference process. The PPG, VPG, APG, 3.sup.rd Derivative and 4.sup.th Derivative waves are used to obtain the PPG features.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include a derivative as taught by Howard in order to use less input signal (Para. [0005], “the method requires less input signal, the relationship between input signal and blood pressure level is stable, the measuring instrument also has the characteristics of small size, simple operation, inexpensive price, suitable for personal and family use.”).
Regarding claim 3, Soeseno discloses The method of claim 2, Soeseno fails to disclose wherein the PPG-related signals further comprise a derivate, higher than a second derivative of the photoplethysmograph signals (Para. [0014], “The application software can display the received PPG signal in real time. The PPG signal is processed as 0.5 hz-8 hz bandpass filtering and then its derivative waveforms are acquired as the forward difference process. The PPG, VPG, APG, 3.sup.rd Derivative and 4.sup.th Derivative waves are used to obtain the PPG features.”).
However, in the same field of endeavor, Howard teaches wherein the PPG-related signals further comprise a derivate, higher than a second derivative of the photoplethysmograph signals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include a derivative as taught by Howard in order to use less input signal (Para. [0005], “the method requires less input signal, the relationship between input signal and blood pressure level is stable, the measuring instrument also has the characteristics of small size, simple operation, inexpensive price, suitable for personal and family use.”).
Regarding claim 12, Soeseno discloses The device of claim 11, Soeseno fails to disclose wherein to obtain, using the signal, the features related to the physiological property further comprises to: use at least one of a first derivative of the PPG signal, a second derivative of the PPG signal, or a derivate higher than the second derivate of the PPG signal to obtain the features related to the physiological property.
However, in the same field of endeavor, Howard teaches wherein to obtain, using the signal, the features related to the physiological property further comprises to: use at least one of a first derivative of the PPG signal, a second derivative of the PPG signal, or a derivate higher than the second derivate of the PPG signal to obtain the features related to the physiological property (Para. [0014], “The application software can display the received PPG signal in real time. The PPG signal is processed as 0.5 hz-8 hz bandpass filtering and then its derivative waveforms are acquired as the forward difference process. The PPG, VPG, APG, 3.sup.rd Derivative and 4.sup.th Derivative waves are used to obtain the PPG features.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include a derivative as taught by Howard in order to use less input signal (Para. [0005], “the method requires less input signal, the relationship between input signal and blood pressure level is stable, the measuring instrument also has the characteristics of small size, simple operation, inexpensive price, suitable for personal and family use.”).

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Soeseno et al. (US 2021/0282720 A1) (hereinafter – Soeseno) in view of Devries et al. (US 2017/0249445 A1) (hereinafter – Devries).

Regarding claim 5, Soeseno discloses The method of claim 1, Soeseno fails to disclose wherein the DL model comprises an autoencoder, and the features related to the blood pressure are obtained from a bottleneck layer of the autoencoder.
However, in the same field of endeavor, Devries teaches wherein the DL model comprises an autoencoder, and the features related to the blood pressure are obtained from a bottleneck layer of the autoencoder (Para. [0119], “As an example, instead of a FFNN trained by back-propagation gradient descent, an Extreme Learning Machine (ELM) (HUANG, G B et al., 2006) can be used. As an example, in the case of unsupervised learning (e.g. for unsupervised feature learning or unsupervised pre-training), ELM trained as a Stacked Auto-encoder (CAMBRIA, E et al., 2013) can be used, and/or a Marginalized Corrupted Features (MCF) model can be applied (e.g. marginalized Stacked De-nosing Auto-encoder (mSDA)) (MAATEN, L et al., 2013).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include an autoencoder as taught by Devries in order to reduce computation (Para. [0119], “Means for reducing the computation during training can be implemented, which can be especially valuable when retraining the regression model 206 frequently and/or when training the regression model 206 in a system serving many portable monitoring devices 50 (e.g. 100's or more),”).
Regarding claim 6, Soeseno discloses The method of claim 5, Soeseno fails to disclose wherein an encoder part of the DL model constitute the layers of the DL model.
However, in the same field of endeavor, Devries teaches wherein an encoder part of the DL model constitute the layers of the DL model (Para. [0119], “As an example, instead of a FFNN trained by back-propagation gradient descent, an Extreme Learning Machine (ELM) (HUANG, G B et al., 2006) can be used. As an example, in the case of unsupervised learning (e.g. for unsupervised feature learning or unsupervised pre-training), ELM trained as a Stacked Auto-encoder (CAMBRIA, E et al., 2013) can be used, and/or a Marginalized Corrupted Features (MCF) model can be applied (e.g. marginalized Stacked De-nosing Auto-encoder (mSDA)) (MAATEN, L et al., 2013).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include an autoencoder as taught by Devries in order to reduce computation (Para. [0119], “Means for reducing the computation during training can be implemented, which can be especially valuable when retraining the regression model 206 frequently and/or when training the regression model 206 in a system serving many portable monitoring devices 50 (e.g. 100's or more),”).
Regarding claim 13, Soeseno discloses The device of claim 8, Soeseno fails to disclose wherein the first ML is an autoencoder comprising an encoder and a decoder, and the portion of the first ML model being the encoder of the autoencoder.
However, in the same field of endeavor, Devries teaches wherein the first ML is an autoencoder comprising an encoder and a decoder, and the portion of the first ML model being the encoder of the autoencoder (Para. [0119], “As an example, instead of a FFNN trained by back-propagation gradient descent, an Extreme Learning Machine (ELM) (HUANG, G B et al., 2006) can be used. As an example, in the case of unsupervised learning (e.g. for unsupervised feature learning or unsupervised pre-training), ELM trained as a Stacked Auto-encoder (CAMBRIA, E et al., 2013) can be used, and/or a Marginalized Corrupted Features (MCF) model can be applied (e.g. marginalized Stacked De-nosing Auto-encoder (mSDA)) (MAATEN, L et al., 2013).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include an autoencoder as taught by Devries in order to reduce computation (Para. [0119], “Means for reducing the computation during training can be implemented, which can be especially valuable when retraining the regression model 206 frequently and/or when training the regression model 206 in a system serving many portable monitoring devices 50 (e.g. 100's or more),”).

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soeseno et al. (US 2021/0282720 A1) (hereinafter – Soeseno) in view of Colburn et al. (US 2021/0378529 A1) (hereinafter – Colburn).

Regarding claim 7, Soeseno discloses The method of claim 1, Soeseno fails to disclose wherein the DL model comprises fully connected layers, and the features related to the blood pressure are obtained from a fully connected layer of the DL model that that is not the output layer of the DL.
However, in the same field of endeavor, Colburn teaches wherein the DL model comprises fully connected layers, and the features related to the blood pressure are obtained from a fully connected layer of the DL model that that is not the output layer of the DL (Para. [0209], “In some embodiments, layers 2010 of deep learning model 2000 can include an input layer, first fully connected layer, first bi-directional LSTM layer, second bi-directional LSTM layer, second fully connected layer, and an output layer. Any other suitable layer orientation, recurrent neural network units (e.g., gated recurrent unit (“GRU”), and the like) can be similarly implemented.” The fully connected layers are not the output layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include fully connected layers as taught by Colburn in order to increase accuracy of blood pressure monitoring (Para. [0005], “Embodiments may include five distinct components to enhance the accuracy of cuffless BP monitoring:”).
Regarding claim 14, Soeseno discloses The device of claim 8, Soeseno fails to disclose wherein the first ML model is a fully connected neural network and the portion of the first ML model constitutes layers up to a layer of interest, wherein the layer of interest is not the output layer.
However, in the same field of endeavor, Colburn teaches wherein the first ML model is a fully connected neural network and the portion of the first ML model constitutes layers up to a layer of interest, wherein the layer of interest is not the output layer (Para. [0209], “In some embodiments, layers 2010 of deep learning model 2000 can include an input layer, first fully connected layer, first bi-directional LSTM layer, second bi-directional LSTM layer, second fully connected layer, and an output layer. Any other suitable layer orientation, recurrent neural network units (e.g., gated recurrent unit (“GRU”), and the like) can be similarly implemented.” The fully connected layers are not the output layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include fully connected layers as taught by Colburn in order to increase accuracy of blood pressure monitoring (Para. [0005], “Embodiments may include five distinct components to enhance the accuracy of cuffless BP monitoring:”).
Regarding claim 15, Soeseno discloses The device of claim 14, wherein the layer of interest is a layer connected to the output layer (Para. [0016], “In an embodiment, the type of each of the plurality of first physiologic data is an electrocardiography (ECG) signal, a photoplethysmography (PPG) signal, or a synchronized signal including the ECG signal and the PPG signal, and the deep learning algorithm is a convolutional neural network (CNN) which adopts multilayer perceptron (MLP) as a regressor. In other words, the general blood pressure model may be trained with ECG signals only, with PPG signals only, or with a timing synchronized signal containing ECG signals and PPG signals.”).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Soeseno et al. (US 2021/0282720 A1) (hereinafter – Soeseno) in view of Zhu et al. (US 2020/0121258 A1) (hereinafter – Zhu).

Regarding claim 18, Soeseno discloses The non-transitory computer-readable storage medium of claim 17, Soeseno fails to disclose wherein the second ML model is at least one of a gradient boosting model, an adaptive boosting model, a random forest model, or a support vector machine.
However, in the same field of endeavor, Zhu teaches wherein the second ML model is at least one of a gradient boosting model, an adaptive boosting model, a random forest model, or a support vector machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Soeseno to include other models as taught by Zhu in order to have accurate and noninvasive readings (Para. [0005], “What is desired is a technique for wearable blood pressure monitoring device for non-invasive administration of continuous and cuffless blood pressure readings for cardiac activity of a subject.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791